Citation Nr: 0025266	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
with sciatic nerve involvement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1976 to November 
1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in August 1996 that found that new and material evidence to 
reopen a claim for a low back disorder with sciatic nerve 
involvement had not been submitted.

This case was previously Remanded in September 1999.

On May 10, 1999, a hearing was held before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


FINDINGS OF FACT

1.  Service connection for a low back disorder with sciatic 
nerve involvement was last denied by a decision of the RO in 
April 1977.

2.  Evidence added to the record since April 1977 is not 
cumulative or redundant, is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim for service connection for a low back disorder 
is plausible.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision that denied service 
connection for a low back disorder with sciatic nerve 
involvement is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (1999).

2.  Evidence added to the record since April 1977 is new and 
material and the claim for service connection for a low back 
disorder with sciatic nerve involvement is reopened.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.303, 20.1103 (1999).

3.  The claim for service connection for a low back disorder 
with sciatic nerve involvement is well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that his spine was 
found to be normal during an enlistment examination in 
February 1976.  Treatment records dated in March 1976 noted 
that the veteran had fallen resulting in a tender lumbosacral 
spine and decreased motion.  X-rays of the spine and 
neurological testing were within normal limits, and a 
diagnosis of back strain was given.  An x-ray report dated in 
August 1976 was described as within normal limits, with 
evidence of hypoplasia of the left L1 transverse process and 
no evidence of spondylolisthesis or spondylolysis.  Medical 
Board records dated in May 1976 noted a diagnosis of a 
contusion in the lumbosacral region with frank low back pain 
and an inability to perform prolonged standing or sitting.  

A response to a Congressional inquiry dated in September 1976 
noted that the veteran's back problems had resolved 
considerably, although the veteran was still unable to 
perform prolonged standing or sitting activities due to low 
back pain.

A VA examination in February 1977 noted that the veteran's 
spine was straight and the pelvis level.  Lumbar lordosis was 
maintained and no paravertebral muscle spasm was found.  
Forward bending was to 75 degrees because of complaints of 
tension in the posterior thigh muscles.  The veteran had full 
range of motion in backward bending, bending to either side, 
and turning the upper part of his torso to either side.  X-
rays found that no significant pathologic changes were 
demonstrated in bone or joint structures.  No abnormal 
clinical neurological findings were noted.  Straight leg 
raising was negative for back ache and the diagnosis was 
negative examination.

Service connection for a back injury was denied in a rating 
decision dated in April 1977.

Records of private treatment show that the veteran was 
treated for back pain in March 1995 and was found to have a 
positive straight leg raise test at 25 degrees, and muscle 
fasciculation in the right paraspinal muscle.  The veteran 
continued to report back pain and was found to have decreased 
range of motion in the spine during treatment throughout 1995 
and 1996.  

VA treatment records dated in May 1996 noted that the veteran 
had back spasms in the paraspinal muscles with no focal 
defects neurologically.  The diagnosis was chronic low back 
pain and lumbar strain without radiculopathy.  A VA x-ray 
report dated in January 1997 noted grade I retrolisthesis 
with L5 posteriorly positioned on S1, with a suggestion of a 
pars defect at L5 on the left.  Hypoplastic transverse 
processes were seen on the left at L1 and L2 and on the right 
at L4, with a possible underlying fracture.  A Magnetic 
Resonance Imaging (MRI) test in January 1998 showed mild 
diffuse lumbar spondylolysis, with no definite evidence of 
canal compression or neural foraminal narrowing.  VA records 
show that that veteran received regular treatment for back 
pain from May 1996 to April 1999.

During a Board hearing in May 1999, the veteran testified 
that he injured his back while in service during a fall in 
approximately March 1976.  The veteran stated that he 
currently had chronic back pain for which he was taking 
medication, and had been diagnosed with spondylolysis.  The 
veteran stated that he had had chronic back pain since his 
back injury while in service.

VA x-rays in July 1999 noted very minimal degenerative 
hypertrophic changes and loss of the normal lordotic 
curvature of the lumbar spine which could have been secondary 
to paraspinal muscle spasm.

VA treatment records dated in August 1999 noted that the 
veteran had a decreased lordotic curve and minimal 
degenerative hypertrophic changes.

Analysis

Appeal of an RO's rating decision is initiated by the filing 
of a notice of disagreement (NOD) by the claimant.  If the 
NOD is not filed within one year from the date of mailing of 
notice of the rating decision, the underlying decision 
"shall become final and the claim will not thereafter be 
reopened or allowed," except as otherwise provided in 
applicable statutes and regulations.  38 U.S.C. §§ 7105(a), 
(b)(1), (c).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened.  38 U.S.C.A. § 5108.

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), invalidated the holding of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) that had 
established a "bright line" definition of what constitutes 
"material evidence" in the context of an application to 
reopen a claim for service connection (that, to be material, 
the newly submitted evidence must present a reasonable 
possibility of changing the outcome), in favor of the 
existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc), subsequent to the Federal Circuit's Hodge 
opinion, the United States Court of Appeals for Veterans 
Claims set forth a three-step process to be used for 
reopening claims: first, VA must determine whether new and 
material evidence has been presented under § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, VA 
should evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In this case, the RO originally denied the veteran's claim 
for service connection for a back injury in April 1977, 
noting that a VA examination in February 1977 had failed to 
find the presence of a back disorder.  Since then, the 
veteran has submitted medical evidence of current treatment 
for a back disorder.  The record shows that the veteran has 
been treated for a back disorder since 1995, which was 
diagnosed as mild diffuse lumbar spondylolysis on a January 
1998 MRI report.  Subsequent VA records dated in July and 
August 1999 noted continuing treatment for a back disorder.  
The Board finds that the evidence added to the record since 
the April 1977 denial of service connection is new, relevant 
to, and probative of the issue at hand.  It provides medical 
evidence of a back disorder after the veteran's discharge 
from service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board concludes that the veteran has submitted new and 
material evidence in support of his claim, and that his claim 
is therefore reopened.  

New and material evidence having been presented, it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the veteran's claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  This determination requires a finding of 
a current disability that is related to an injury or disease 
incurred during service.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The veteran's service medical records show that he was found 
to have a contusion in the lumbosacral region, with frank low 
back pain and inability to perform prolonged standing or 
sitting by a service Medical Board in May 1976.  An MRI in 
January 1998 showed mild diffuse lumbar spondylolysis, and 
recent VA treatment records dated in July and August 1999 
noted minimal degenerative changes in the lumbar spine.

Noting the veteran's statements regarding continuity of 
symptomatology since service, i.e., chronic back pain for 
which he is currently taking medication, and considering the 
provisions of 38 C.F.R. § 3.303(b) and the Court's holding in 
Savage v. Gober, 10 Vet. App. 488 (1997), the Board finds 
that the evidence is sufficient to meet the criteria for a 
well grounded claim.  

Because the veteran's claim is well grounded, VA has a duty 
to assist him in developing evidence in conjunction with his 
claim.  This issue will be addressed further in the Remand 
that follows this decision.  


ORDER

New and material evidence having been presented, the claim 
for service connection for a low back disorder with sciatic 
nerve involvement is reopened.

The claim for service connection for a low back disorder with 
sciatic nerve involvement is well grounded.


REMAND

Inasmuch as the veteran's claim for service connection for a 
low back disorder is well grounded, VA has a duty to assist 
him in developing evidence in support of his claim.  
38 U.S.C.A. § 5107(b).  In this regard, comprehensive 
orthopedic and neurological examinations would be helpful in 
determining whether his current back symptomatology is 
etiologically related to the back injury that he sustained 
during service.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that the 
veteran has received for a low back 
disorder that are not already of record.  
All records so received should be 
associated with the claims folder.  

2.  The RO should then schedule the 
veteran for orthopedic and neurological 
examinations.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  All special tests deemed 
necessary by the examiners should be 
completed.  The examiners' reports should 
set forth in detail all current 
symptomatology, pertinent clinical 
findings, and diagnoses regarding a low 
back disorder.  After reviewing the 
claims file, the examiners should be 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that any current low back disorder is 
etiologically related to the low back 
injury or other symptoms noted in 
service.  Their opinions should be 
supported by adequate rationale, 
including reference to pertinent evidence 
in the claims file.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for a low back 
disorder on the basis of all of the 
evidence of record, i.e., "on the 
merits."  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

